      Case 1:19-cr-00036-MHC-JSA Document 46 Filed 08/02/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                  Criminal Action No.
          v.
                                                  1:19-CR-0036-MHC-JSA
   H ASHER J ALLAL T AHEB



  The United States’ Reply to Defendant’s Motion for Unredacted Discovery

   The United States of America, by Byung J. Pak, United States Attorney, and

Ryan K. Buchanan, Assistant United States Attorney for the Northern District of

Georgia, files this Reply to Defendant’s Motion for Unredacted Discovery and

states as follows:

   1. Defendant Taheb has been indicted for attempting to damage or destroy, by

means of fire or an explosive, the White House, which is a building or real property

in whole or in part owned or possessed by, or leased to, the United States, in

violation of Title 18, United States Code, Section 844(f)(1). (Doc. 1).

   2. Defendant filed a motion related to discovery and the parties conducted a

status conference before the Court at which the parties discussed outstanding

discovery issues. (Docs. 40-41). During the status conference, Defendant raised

issues with redactions on audio recordings, redactions in photographs, and

redactions in reports of interviews.
   3. The parties have discussed potential resolution of the discovery issues, and

the United States has agreed to produce transcripts of the recordings of the
     Case 1:19-cr-00036-MHC-JSA Document 46 Filed 08/02/19 Page 2 of 3




defendant. These transcripts will only contain redactions of material that will

potentially identify FBI employees and confidential human sources. Additionally,

the United States will produce copies of the photographs that only contain

redactions of law enforcement personnel and confidential human sources. Finally,

while the United States has provided witness statements already, the United States

will provide additional statements per the Jencks Act in accordance with the

Court’s scheduling order.



                                        Respectfully submitted,

                                        B YUNG J. P AK
                                            United States Attorney


                                     /s/R YAN K. B UCHANAN
                                           Assistant United States Attorney
                                        Georgia Bar No. 623388
                                        Ryan.Buchanan@usdoj.gov
     Case 1:19-cr-00036-MHC-JSA Document 46 Filed 08/02/19 Page 3 of 3




                              Certificate of Service

I served this document today by filing it using the Court’s CM / ECF system,
which automatically notifies the parties and counsel of record.


                           Brian Mendelsohn

                           Vionnette Johnson


August 2, 2019


                                         /s/ R YAN K. B UCHANAN

                                         R YAN K. B UCHANAN

                                         Assistant United States Attorney
